 
Exhibit 10.1
 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT #2
OF THOMAS P. FINN


 
AMENDED AND RESTATED EMPLOYMENT AGREEMENT (“Agreement”) dated as of November 13,
2008 by and between Advance Nanotech, Inc., a Delaware corporation (the
"Company"), and Thomas Finn (the "Executive").
 
WHEREAS, Executive has continuously served as an employee of the Company
pursuant to an Employment Agreement dated as of February 28, 2005 and an Amended
and Restated Employment Agreement dated as of August 13, 2007 (collectively, the
“Prior Agreement”);
 
WHEREAS, (i) the relocation of the Company’s headquarters to Montebello, New
York gave the Executive the right under the Prior Agreement to terminate his
employment with the Company for “Good Reason” (as defined therein) and (ii) the
issuance of equity interests in the Company pursuant to the Exchange Agreement
dated as of December 19, 2007 (the “Exchange Agreement”) by and among certain
stockholders of Owlstone Nanotech, Inc. and the Company and the Subscription
Agreements (the “Subscription Agreements”) by and among the Company and certain
subscribers to the Company’s securities gave the Executive the right under the
Prior Agreement to declare that his employment with the Company had been
terminated as a result of a “Change in Control” (as defined therein);
 
WHEREAS, Company and Executive desire to amend and restate the Prior Agreement
as provided herein;
 
NOW, THEREFORE, in consideration of the mutual covenants herein contained and
the mutual benefits herein provided, the receipt and sufficiency of which is
hereby acknowledged, and intending to be bound thereby and hereby, the Company
and Executive agree to amend, restate and supersede the Prior Agreement as
follows:
 
1.           Representations and Warranties.  The Executive represents and
warrants to the Company that Executive is not bound by any restrictive covenants
and has no prior or other obligations or commitments of any kind that would in
any way prevent, restrict, hinder or interfere with Executive's acceptance of
continued employment or the performance of all duties and services hereunder to
the fullest extent of the Executive's ability and knowledge.  The Executive
agrees to indemnify and hold harmless the Company for any liability the Company
may incur as the result of the existence of any such covenants, obligations or
commitments.
 
2.           Term of Employment.  The Company will continue to employ the
Executive and the Executive accepts continued employment by the Company on the
terms and conditions herein contained for a period (the "Employment Period")
provided in paragraph 5.
 
 
 
-1-

--------------------------------------------------------------------------------

 
 
3.           Duties and Functions.
 
(a)           (1)           The Executive shall be employed as the Chief
Financial Officer of the Company. The Executive shall report directly to the
Chief Executive Officer of the Company and to the Board of Directors (the
“Board”) of the Company.
 
(2)           The Executive agrees to undertake the duties and responsibilities
inherent in the position of Chief Financial Officer of the Company. The
Executive agrees to abide by the rules, regulations, instructions, personnel
practices and policies of the Company of which the Executive has notice and any
change thereof which may be adopted at any time by the Company.
 
(b)           During the Employment Period, the Executive will not engage in
consulting work or any trade or business that is a competitor of the Company or
to the extent that the same significantly interferes with the performance of the
Executive’s duties hereunder, it being understood, however, that the Executive
will be performing assignments for, and may be an officer or director of,
entities in which the Company has an equity interest, without additional
compensation unless otherwise specifically agreed. In no event shall it be a
violation of this Agreement for the Executive to (i) serve on corporate, civic
or charitable boards or committees or perform functions for such organizations,
(ii) deliver lectures, fulfill speaking engagements or teach at educational
institutions, or (iii) manage personal investments, so long as such activities
do not significantly interfere with the performance of the Executive's
responsibilities to the Company in accordance with this Agreement.  Subject to
customary business travel, the Executive's duties ordinarily will be performed
by the Executive in the course of the Executive's regular presence during normal
working hours on business days Monday through Friday the Company’s principal
executive offices at 400 Rella Blvd, Suite 160, Suffern, NY 10901, or at such
other location to which the same may be relocated within a 60 mile radius of New
York City.
 
4.           Compensation.
 
(a)           Base Salary:  As compensation for the Executive’s services to the
Company hereunder, during the Executive's employment as Chief Financial Officer
of the Company, the Company agrees to pay the Executive a base salary at the
rate of Two Hundred and Fifty Thousand Dollars ($250,000) per annum (pro rated
for periods of less than an entire calendar year), payable in equal installments
in accordance with the Company's normal payroll schedule but in no event less
often than once per month on substantially the same day each month.  The Company
may withhold from any amounts payable under this Agreement such federal, state,
local or other taxes as shall be required to be withheld pursuant to any
applicable law or regulation..
 
(b)           Options/Equity Grants:  Executive shall be eligible to receive
stock options/equity grants in securities of the Company from time to time,
which grants, if any, shall be at the discretion of the Board or its designee
(including, without limitation, the Compensation Committee), provided that the
Board or its designee shall consider the granting of such compensation at least
annually.  The terms and conditions governing eligibility for, entitlement to,
and receipt of any options or other form of equity in the Company shall be
governed by the Company’s incentive compensation programs, as the same may exist
in writing from time to time.
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
Unless otherwise agreed in writing, such options, and the shares underlying such
options, are not registered under federal, state or other securities laws, and
shall be “restricted” within the meaning of applicable securities laws, and
legended accordingly.  The Company shall have no obligation to register such
options, and shall have no obligation to register the shares underlying such
options; provided, that the Executive shall have registration rights with
respect to the shares underlying such options which are substantially the same
as the registration rights of any other Executive or director of the Company in
respect of the Company’s shares. In addition to such other stock options/equity
grants at the discretion of the Board or its designee, the Company shall grant
to the Executive an option to purchase 350,000 shares of the common stock in the
Company for $0.25 per share, such option to be fully vested as of the date
hereof and to provide for cashless exercise. Additionally, the Company shall
issue to the Executive 650,000 restricted common stock shares, such restricted
shares to be fully vested with respect to 406,250 shares as of the date hereof
and to become vested with respect to 81,250 of the remaining 243,750 shares on
each of February 13, May 13 and August 13, 2009.
 
(c)           Other Expenses:  In addition to the compensation provided for
above, the Company agrees to pay or to reimburse the Executive in timely fashion
for all reasonable, ordinary and necessary, properly vouchered, client-related
business or entertainment expenses incurred in the performance of the
Executive’s services hereunder in accordance with Company policy in effect from
time to time, provided, however, that the amount available to the Executive for
such travel, entertainment and other expenses may require advance approval by
President or Chief Executive Officer of the Company or such officer’s
designee(s) in accordance with the Company’s reimbursement policies, as the same
may be established by the Company’s Board of Directors from time to time.  The
Executive shall submit reasonable substantiation in the form of vouchers and
receipts for all expenses for which reimbursement is sought.
 
(d)           Commuting:  The Company will pay the Executive an additional Five
Hundred Dollars ($500) per month, in arrears, as a non-accountable reimbursement
for commuting expenses.
 
(e)           Vacation:  The Executive shall be allowed up to the greater of
Four (4) weeks of paid vacation during each calendar year or such greater amount
of paid vacation as is generally permitted by the Company to its senior
executives, with no carry-over of accrued vacation from year to year.
 
(f)           Medical and Dental Insurance:
 
(i)           As promptly as practicable and, in any event, within 45 days of
the date of this Agreement, the Company, at its expense, subject to
availability, shall establish, and shall thereafter maintain insurance plans to
provide the Executive and the Executive’s spouse and the Executive’s children of
age 25 or younger with medical (including such customary items as preventive
care, diagnostic services, hospital care, physician charges, emergency care,
maternity, infertility/sterilization, organ transplants, extended care services,
mental health and substance abuse, miscellaneous items and prescription drugs)
and dental insurance.  
 
 
 
-3-

--------------------------------------------------------------------------------

 
 
Subject to availability, it is contemplated that the medical insurance shall be
on a Preferred Provider Organization (PPO) basis, with a small annual deductible
and payment of 100% of the allowed benefit amount after payment of a small copay
(approximately $25-$50 in most cases) for in-network matters, and a small annual
deductible and payment of approximately 60-80% of the allowed benefit amount for
out-of-network matters, with no requirement to select a primary care physician
or obtain a referral to see a specialist.  Notwithstanding the foregoing,
coverage shall be subject to customary required physicals to the extent required
by the plan provider and to customary determinations of insurability by
providers.  Subject to availability, it is contemplated that the dental
insurance shall be on a Passive Preferred Provider Organization basis, with a
small annual deductible, with no office visit copay and an annual benefit
maximum of $2000 or less, with insurance reimbursements ranging up to
approximately 100% for preventive, up to approximately 80% for basic procedures,
and up to approximately 50% for major procedures.  Furthermore, in no event
during the term of this Agreement shall the Company be required to pay premiums
per month for such medical and dental coverage of the Executive and the
Executive’s family group in excess of One Hundred Fifty Percent (150%) of the
premiums paid by the Company at the inception of such coverage pursuant to this
Agreement.  By way of example, if the Company paid One Dollar ($1.00) in
premiums at the outset, it would not be obligated to pay more than One Dollar
and Fifty Cents ($1.50) in premiums per month during this term of this
Agreement.
 
(ii)           During any period from the commencement date of the term of
employment under this Agreement in which the medical and dental plans have not
yet been established or are not being maintained by the Company, the Company
shall reimburse the Executive for the monthly premiums paid by the Executive for
comparable coverage, up to $2500 per month and no more.
 
(h)           Other Company Benefits:  In addition to the Executive’s
compensation provided by the foregoing, the Executive shall be entitled to
participate in the other benefit programs, if any, available generally to
executives of the Company generally pursuant to Company programs, including, by
way of illustration, personal leave, paid holidays, sick leave, bonus,
profit-sharing, stock option plans, retirement, 401K, disability, dental,
vision, group sickness, accident, life or health insurance programs of the
Company which may now or, if not terminated, shall hereafter be in effect, or in
any other or additional such programs which may be established by the Company,
as and to the extent any such programs are or may from time to time be in
effect, as determined by the Company and the terms hereof, subject to the
applicable terms and conditions of the benefit plans in effect at that time.
 
5.           Employment Period; Termination.
 
(a)           Commencement of Employment.  The Executive's employment  commenced
on February 28, 2005 and has continued under the Prior Agreement unabated until
the date hereof.
 
 
 
-4-

--------------------------------------------------------------------------------

 
 
(b)           Employment Period.  The Employment Period under this Agreement
shall commence on the date hereof and shall continue until terminated upon the
earlier to occur of the following events:  (i) the close of business on the
First  (1st) anniversary of the date hereof (the “Initial Term”) or (ii) the
death or permanent disability (as defined in Paragraph 5 (h)) of the Executive,
provided, however, that, on the First  (1st) anniversary of the date hereof, and
on every subsequent annual anniversary, and unless either party has given the
other party written notice of termination at least one year prior to such
anniversary date, the term of this Agreement and the Employment Period shall be
renewed for a term ending one (1) year subsequent to such date, unless sooner
terminated as provided herein (the “Renewal Term”).  The Initial Term plus any
Renewal Terms shall be included in the “Employment Period.”
 
(c)           Termination By Executive Without Good Reason.  Notwithstanding the
provisions of paragraphs 5(a) and (b) above, the Executive may terminate the
employment relationship at any time pursuant to this paragraph 5(c) for any
reason or no reason by giving the Company written notice at least one year prior
to the effective date of termination. The Company, at its election, may (i)
require Executive to continue to perform the Executive’s duties hereunder for
the full one year notice period, or (ii) terminate Executive’s employment at any
time during such one year notice period.  An election by the Company to
terminate Executive’s employment at any time during such one year notice period
shall not be deemed to be a termination of Executive’s employment by the Company
without Cause or a termination of Executive’s employment by the Company for
Cause, but shall be treated as a Termination by Executive Without Good
Reason.  If the Executive's employment is terminated by the Company pursuant to
this paragraph 5(c) before the one year notice period has expired without cause,
the Executive shall continue to receive the Executive’s base salary and bonus,
and the Company shall continue medical and dental benefits for the Executive and
the Executive’s family, by paying the premium for health insurance continuation
coverage under COBRA for the Executive and the Executive’s eligible family to
the extent the Executive elects COBRA coverage (or continue to contribute the
employer portion of the premium normally paid by the Company for its current
employees), for a period of time (the “Severance Period”) which shall be
determined as set forth in the next sentence. The Severance Period under those
circumstances shall consist of the unexpired balance of the one year notice
period pursuant to this paragraph 5(c).  The sum, if any, payable to the
Executive in respect of the Severance Period shall be payable in equal monthly
installments on the Fifteenth (15th) day of each month in the Severance
Period.  All other compensation and benefits paid by the Company to the
Executive shall cease upon the Executive’s last day of employment, except such
benefits as may be required to be extended under applicable state or Federal
law. The Executive acknowledges and agrees that the non-compete restrictions set
forth in Section 7 of this Employment Agreement will remain in full force and
effect for the twelve (12) month period after the termination of the Executive’s
employment. Furthermore, the obligations imposed on Executive with respect to
confidentiality, non-disclosure and assignment of rights to inventions or
developments in this Agreement or any other agreement executed by the parties
shall continue, notwithstanding the termination of the employment relationship
between the parties.
 
 
 
-5-

--------------------------------------------------------------------------------

 
 
The salary, bonus (if any) and health insurance benefits to be provided under
this paragraph 5(c) are sometimes hereinafter referred to as "Termination
Compensation."  The Executive shall not be entitled to any Termination
Compensation pursuant to this paragraph 5(c) unless the Executive executes and
delivers to the Company after a notice of termination a release in form and
substance reasonably satisfactory to the Company by which the Executive releases
the Company from any obligations and liabilities of any type whatsoever under
this Agreement, except for the Company's obligations with respect to the
Termination Compensation, which release shall not affect the Executive’s right
to indemnification, if any, for actions taken within the scope of the
Executive’s employment or the Executive’s rights in respect of the Executive’s
vested stock options, if any.  The parties hereto acknowledge that the
Termination Compensation to be provided under this paragraph 5(c) is to be
provided in consideration for the above-specified release. The Executive will
not be entitled to and shall not receive any other compensation or benefits of
any type following the effective date of termination, except such benefits as
may be required to be extended under applicable state or Federal law.
 
(d)           Termination by Executive for “Good Reason”.  Subject to the
provisions outlined below, at any time after the date Executive commences
employment under this Agreement, upon thirty (30) days’ prior written notice to
the Company of the Executive’s intent to terminate the Agreement, Executive
shall have the right to terminate the Executive’s employment under this
Agreement for “Good Reason” (as defined below).  For purposes of this Agreement,
“Good Reason” is defined as any one of the following: (i) Company’s material
breach of this Agreement; or (ii) relocation of the Company’s headquarters
and/or Executive’s regular work address to a location which is more than Sixty
(60) miles from the Borough of Manhattan, New York City, without Executive’s
prior written consent; provided, however, that it shall not constitute Good
Reason unless Executive shall have provided the Company with written notice of
its alleged actions constituting Good Reason (which notice shall specify in
reasonable detail the particulars of such Good Reason) and Company has not cured
any such alleged Good Reason or substantially commenced its effort to cure such
breach within Seven (7) days of Company’s receipt of such written notice and
thereafter continues to pursue such cure with reasonable diligence. A
termination for Good Reason shall be treated for all severance purposes as a
Termination by the Company “Without Cause,” and Executive shall entitled to
receive all of the payments and benefits identified in paragraph 5(f) on the
terms and conditions set forth in paragraph 5(f).
 
(e)           Termination By Company For Cause.  If the Executive's employment
is terminated for “cause," the Executive will not be entitled to and shall not
receive any compensation or benefits of any type following the effective date of
termination, except such benefits as may be required to be extended under
applicable state or Federal law. As used in this Agreement, the term "cause"
shall include but not necessarily be limited to (i) conviction of a felony or a
crime involving moral turpitude; (ii) engagement in conduct which has the
effect, or might reasonably be expected to have the effect of bringing disrepute
to the Company’s reputation or hold the Company or the Executive up to public
ridicule; (iii) fraud on or misappropriation of any funds or property of the
Company, any affiliate, customer or vendor; (iv) willful violation of any
securities law, rule or regulation (other than minor traffic violations or
similar offenses); (v) personal dishonesty, or breach of fiduciary duty which
involves personal profit; (vi) gross incompetence in the performance of the
Executive’s duties under this Agreement; (vii) willful misconduct in connection
with the Executive’s duties; (viii) habitual absenteeism or inattention to the
Executive’s duties; (ix) chronic use of alcohol, drugs or other similar
substances (other than pursuant to medical prescriptions and under doctors’
supervision for treatment of legitimate illnesses or conditions) which affects
the Executive’s work performance;
 
 
 
-6-

--------------------------------------------------------------------------------

 
 
(x) willful violation of any Company rule, regulation, procedure or policy which
has, or may reasonably be expected to have, a material adverse effect on the
Company; (xi) engaging in behavior that would constitute grounds for liability
for harassment (as proscribed by the U.S. Equal Employment Opportunity
Commission Guidelines or any other applicable state or local regulatory body) or
other egregious conduct that violates laws governing the workplace; or (xii)
material breach of any material provision of any employment, non-disclosure,
non-competition, non-solicitation or other similar agreement executed by the
Executive for the benefit of the Company (including, without limitation, such
provisions within this Agreement) or of any material Company policy, all as
determined by the Board, which determination will be
conclusive.  Notwithstanding anything to the contrary, employment may not be
terminated for “cause” in the event that the Executive becomes permanently
disabled as set forth in paragraph 5(h) or dies.  Anything herein to the
contrary notwithstanding, the Company shall give the Executive written notice
prior to terminating the Executive's employment for “cause” under any
circumstance in which the conduct constituting “cause” is reasonably open to
cure (for instance, by way of illustration, where the “cause” does not involve a
violation of trust or otherwise adversely affect the relationship between the
Executive and the Company on a going-forward basis or involve commission of an
act, such as a felony, or an unauthorized disclosure of confidential material,
or an act which may constitute illegal harassment under laws governing the
workplace, which can’t be undone), setting forth in reasonable detail the nature
of any alleged breach and the conduct required to cure such breach.  If, and
only if, the nature of the breach is such that the breach is reasonably open to
cure, then the Executive shall have fourteen (14) days from the giving of such
notice within which to cure.
 
The Executive acknowledges and agrees that the non-compete restrictions set
forth in Section 7 of this Employment Agreement will remain in full force and
effect for the Twelve (12) month period subsequent to the Executive’s
termination for cause.  Furthermore, the obligations imposed on Executive with
respect to confidentiality, non-disclosure and assignment of rights to
inventions or developments in this Agreement or any other agreement executed by
the parties shall continue, notwithstanding the termination of the employment
relationship between the parties.
 
(f)           Termination By Company Without Cause.  The Company shall retain
the right to terminate the Executive without cause or prior written notice,
although the Company may give notice pursuant to this paragraph 5(f) in its sole
discretion.  If the Executive's employment is terminated by the Company without
cause pursuant to this paragraph 5(f), the Executive shall continue to receive
the Executive’s base salary and bonus, and the Company shall continue medical
and dental benefits for the Executive and the Executive’s family, by paying the
premium for health insurance continuation coverage under COBRA for the Executive
and the Executive’s eligible family to the extent the Executive elects COBRA
coverage (or continue to contribute the employer portion of the premium normally
paid by the Company for its current employees), for a Severance Period which
shall be determined as set forth in the next sentence.  The Severance Period
shall consist of the lesser of one year from the earlier to occur of the date
(i) notice of termination is given pursuant to this paragraph 5(f) or (ii) the
date on which employment actually terminates pursuant to this paragraph 5(f).  
 
 
 
-7-

--------------------------------------------------------------------------------

 
 
 
The Executive acknowledges and agrees that the non-compete restrictions set
forth in Section 7 of this Employment Agreement will remain in full force and
effect for the greater of the Severance Period or the Twelve (12) month period
subsequent to the Executive’s termination.  The sum, if any, payable to the
Executive in respect of the Severance Period shall be payable in equal monthly
installments on the Fifteenth (15th) day of each month in the Severance
Period.  Furthermore, the obligations imposed on Executive with respect to
confidentiality, non-disclosure and assignment of rights to inventions or
developments in this Agreement or any other agreement executed by the parties
shall continue, notwithstanding the termination of the employment relationship
between the parties.
 
The salary, bonus (if any) and health insurance benefits to be provided under
this paragraph 5(f) are sometimes hereinafter referred to as "Termination
Compensation."  The Executive shall not be entitled to any Termination
Compensation unless the Executive executes and delivers to the Company after a
notice of termination a release in form and substance reasonably satisfactory to
the Company by which the Executive releases the Company from any obligations and
liabilities of any type whatsoever under this Agreement, except for the
Company's obligations with respect to the Termination Compensation, which
release shall not affect the Executive’s right to indemnification, if any, for
actions taken within the scope of the Executive’s employment or the Executive’s
rights in respect of the Executive’s vested stock options, if any.  The parties
hereto acknowledge that the Termination Compensation to be provided under this
paragraph 5(f) is to be provided in consideration for the above-specified
release. The Executive will not be entitled to and shall not receive any other
compensation or benefits of any type following the effective date of
termination, except such benefits as may be required to be extended under
applicable state or Federal law.


(g)           Termination By Virtue of A Change In Control.  The Executive may
elect in writing to declare that he has been terminated as a result of a Change
in Control (as hereafter defined), at which time the Executive shall be entitled
to: (i) a lump sum severance payment equal to his base salary earned over the
preceding twelve-month period; and (ii) a sum sufficient to pay for the
continuation of his medical and dental insurance with all of his then current
benefits for a like twelve-month period.  For the purpose of this provision, the
term “Change in Control” includes: (i) a buy-out of the Company whereby more
than 50% in the aggregate of the ownership interests of the Company becomes
beneficially owned by persons not now holding an ownership interest; (ii) the
liquidation or dissolution of the Company; or (iii) the sale or other
disposition of all or substantially all of the Company’s assets.
 
(h)           Termination for Executive’s Permanent Disability.  To the extent
permissible under applicable law, in the event the Executive becomes permanently
disabled during employment with the Company, the Company may terminate this
Agreement by giving thirty (30) days notice to the Executive of its intent to
terminate, and unless the Executive resumes performance of the duties set forth
in Paragraph 3 within five (5) days of the date of the notice and continues
performance for the remainder of the notice period, this Agreement shall
terminate at the end of the thirty (30) day period.  "Permanently disabled" for
the purposes of this Agreement means the inability, due to physical or mental
ill health, to perform the essential functions of Executive's job, with a
reasonable accommodation, for ninety (90) days during any one employment year
irrespective of whether such days are consecutive.  In the event of any dispute
under this paragraph 5(h), the Executive shall submit to a physical examination
by a licensed physician mutually satisfactory to the Company and the Executive,
the cost of such examination to be paid by the Company, and the determination of
such physician shall be determinative.
 
 
-8-

--------------------------------------------------------------------------------

 
 
 
If the Executive's employment is terminated by the Company for Executive’s
permanent disability in accordance with this section, the Executive shall
continue to receive the Executive’s base salary and bonus, and the Company shall
continue medical and dental benefits for the Executive and the Executive’s
family, by paying the premium for health insurance continuation coverage under
COBRA for the Executive and the Executive’s eligible family to the extent the
Executive elects COBRA coverage (or continue to contribute the employer portion
of the premium normally paid by the Company for its current employees), for the
applicable Severance Period.  The Severance Period shall consist of one year
from the date on which employment actually terminates pursuant to this paragraph
5(h). Notwithstanding the foregoing, the Executive shall only become eligible
for a Severance Period if the Executive is terminated for permanent disability
in accordance with this paragraph 5(h) at any time after Twelve (12) months from
the date the Executive commenced employment under this Agreement.  The Executive
acknowledges and agrees that the non-compete restrictions set forth in Section 7
of this Employment Agreement will remain in full force and effect for the
Severance Period.  The sum, if any, payable to the Executive in respect of the
Severance Period shall be payable in equal monthly installments on the Fifteenth
(15th) day of each month in the Severance Period.  Furthermore, the obligations
imposed on Executive with respect to confidentiality, non-disclosure and
assignment of rights to inventions or developments in this Agreement or any
other agreement executed by the parties shall continue, notwithstanding the
termination of the employment relationship between the parties.
 
The salary, bonus (if any) and health insurance benefits to be provided under
this Section 5(h) are sometimes hereinafter referred to as "Termination
Compensation."  The Executive shall not be entitled to any Termination
Compensation unless the Executive executes and delivers to the Company after a
notice of termination a release in form and substance reasonably satisfactory to
the Company by which the Executive releases the Company from any obligations and
liabilities of any type whatsoever under this Agreement, except for the
Company's obligations with respect to the Termination Compensation, which
release shall not affect the Executive’s right to indemnification, if any, for
actions taken within the scope of the Executive’s employment or the Executive’s
rights in respect of the Executive’s vested stock options, if any.  The parties
hereto acknowledge that the Termination Compensation to be provided under this
Section 5(h) is to be provided in consideration for the above-specified release.
The Executive will not be entitled to and shall not receive any other
compensation or benefits of any type following the effective date of
termination, except such benefits as may be required to be extended under
applicable state or Federal law.
 
 
 
-9-

--------------------------------------------------------------------------------

 
 
(i)           Termination Due To Executive’s Death.  This Agreement will
terminate immediately upon the Executive's death and the Company shall not have
any further liability or obligation to the Executive, the Executive’s executors,
heirs, assigns or any other person claiming under or through the Executive’s
estate, except as set forth in this paragraph 5(i).
 
The Company shall pay any accrued but unpaid salary or bonuses through the date
of termination to Executive’s estate.  If the Executive's employment is
terminated by the Company for Executive’s death in accordance with this section,
the Executive’s estate shall continue to receive the Executive’s base salary and
bonus, and the Company shall continue medical and dental benefits for the
Executive’s family, by paying the premium for health insurance continuation
coverage under COBRA for the Executive’s eligible family to the extent the
Executive’s estate elects COBRA coverage (or continue to contribute the employer
portion of the premium normally paid by the Company for its current employees),
for the Severance Period.  The Severance Period shall consist of one year from
the date on which employment actually terminates pursuant to this paragraph
5(i). Notwithstanding the foregoing, the Executive’s estate and the Executive’s
family shall only become eligible for the compensation and benefits of a
Severance Period if the Executive is terminated for death in accordance with
this Section at any time after Twelve (12) months from the date the Executive
commenced employment under this Agreement. The sum, if any, payable to the
Executive’s estate in respect of the Severance Period shall be payable in equal
monthly installments on the Fifteenth (15th) day of each month in the Severance
Period.  Furthermore, the obligations imposed on Executive with respect to
assignment of rights to inventions or developments in this Agreement or any
other agreement executed by the parties shall continue, notwithstanding the
termination of the employment relationship between the parties.
 
The salary, bonus (if any) and health insurance benefits to be provided under
this paragraph 5(i) are sometimes hereinafter referred to as "Termination
Compensation."  The Executive’s estate and the Executive’s family shall not be
entitled to any Termination Compensation unless the Executive’s estate executes
and delivers to the Company after a notice of termination a release in form and
substance reasonably satisfactory to the Company by which the Executive’s estate
releases the Company from any obligations and liabilities of any type whatsoever
under this Agreement, except for the Company's obligations with respect to the
Termination Compensation, which release shall not affect the Executive’s
estate’s right to indemnification, if any, for actions taken within the scope of
the Executive’s employment or the Executive’s estate’s rights in respect of the
Executive’s vested Restricted Stock.  The parties hereto acknowledge that the
Termination Compensation to be provided under this paragraph 5(i) is to be
provided in consideration for the above-specified release. The Executive’s
estate and the Executive’s family will not be entitled to and shall not receive
any other compensation or benefits of any type following the effective date of
termination, except such benefits as may be required to be extended under
applicable state or Federal law.
 
(j)           Termination of Employment; Expiration of the Agreement.
 
(1)           At any time after notice to terminate this Agreement has been
served or received by the Company, the Company, without being deemed in breach
of this Agreement or being deemed to be taken steps which would constitute
grounds for a different kind of termination under this Agreement, may require
the Executive to do the following during the applicable notice period concluding
on the effective date of termination of employment under this Agreement:
 
 
 
-10-

--------------------------------------------------------------------------------

 
 
(i)           work in a capacity consistent with the Executive’s then applicable
position and status other than that in which the Executive is employed under
this Agreement but without affecting the Executive’s fixed salary, including
benefits; and/or
 
(ii)           remain away from work and, although the Executive will continue
to receive the Executive’s salary and benefits provided for under this Agreement
during such period, and the Company will not be obliged to provide the Executive
with any work although the Company may, in its absolute discretion, assign to
the Executive during this period, from time to time, such appropriate tasks or
projects as may be carried out by the Executive away from the Company’s offices.
 
(2)           Upon termination of the Executive’s employment under this
Agreement, the Executive shall do the following:
 
(i)           forthwith surrender to the Company, in good condition and working
order (ordinary wear and tear excepted), all Company property in the Executive’s
possession including, without limitation, all books, papers and other documents
(of whatever nature and in whatever media) belonging to the Company or its
subsidiary or associated company or relating to the business of the Company or
its subsidiary or associated companies;
 
(ii)           if the Executive is a director of the Company or of any
subsidiary or associated company, or if the Executive is an officer of any
subsidiary or any associated company, and is so requested by the Company, resign
as an officer or director, as the case may be, within forty-eight (48) hours of
being so requested and, should the Executive fail to do so within forty-eight
(48) hours of being so requested, the Executive irrevocably authorizes the
Company to appoint an agent in the Executive’s name and on the Executive’s
behalf to execute and deliver any documents and to take any and all actions
reasonably deemed by the Company to be necessary or appropriate to give effect
to such resignation(s) by the Executive; and
 
(iii)           immediately repay all outstanding debts or loans due to the
Company and/or any subsidiary or associated company, the Company being expressly
authorized, for purposes of clarity, to deduct the same from any wages or other
payment due or which may become due to the Executive a sum in repayment of all
or any part of any such debts or loans.
 
(3)           Termination of this Agreement as a consequence of the expiration
of the Employment Period (whether at the end of the initial term or any renewal
term) shall not constitute a termination by the Executive or by the Company,
with or without cause, and Executive shall not be entitled to severance or other
continuation benefits whatsoever (other than as may be required by law) where
the Agreement expires by its own terms. If the Agreement expires at the end of
the Initial Term or any Renewal Term after proper advance notice by either party
of the Company’s or the Executive’s intent not to renew, the Agreement shall
expire and  Executive shall not be entitled to any Termination Compensation or
severance of any kind, except as required by law.
 

 
 
-11-

--------------------------------------------------------------------------------

 
 
6.           Company Property.  All programs, files, correspondence, memoranda,
notes, records, reports, documents, software, programs, promotional materials,
and other property of the Company or any of its subsidiaries (“Company
property”), including all copies, in whatever media the same may be prepared or
retained, which come into Executive’s possession by, through or in the course of
Executive’s employment, regardless of the source and whether created by
Executive, are the sole and exclusive property of the Company or the applicable
subsidiary.  Executive agrees and covenants that Executive shall not remove or
copy any such programs, files, correspondence, memoranda, notes, records,
reports, documents, software, programs, promotional materials, and other Company
property, including all copies, in whatever media the same may be prepared or
retained, or any of the information contained therein or otherwise pertaining to
the business of the Company or any of its subsidiaries without the express
written consent of the Company, who in all events shall be considered to be the
owner and possessor of all such property.  Executive covenants and agrees that
Executive shall in no way utilize any such information in Executive’s possession
for the gain or advantage of Executive and/or to the detriment of the Company or
any of its subsidiaries.  Upon termination or lapse of this Employment
Agreement, or at such earlier date as the Company may request, in any case upon
written notice to the Executive, Executive immediately shall deliver to the
Company all such programs, files, correspondence, memoranda, notes, records,
reports, documents, software, programs, promotional materials, and other Company
property, including all copies, in whatever media the same may be prepared or
retained. Notwithstanding the foregoing, the Executive may keep, for Executive’s
reference, a copy of all memoranda, notes and documents prepared by Executive.


7.           Non-Competition.
 
(a)           The Executive agrees and acknowledges that, in connection with the
Executive’s employment with the Company, the Executive will be provided with
access to and become familiar with confidential and proprietary information and
trade secrets belonging to the Company and its subsidiaries.  Executive further
acknowledges and agrees that, given the nature of this information and trade
secrets, it is likely that such information and trade secrets would inevitably
be used or revealed, either directly or indirectly, in any subsequent employment
with a competitor of the Company or any of its subsidiaries in any position
comparable to the position the Executive holds with the Company under this
Agreement.  Accordingly, in consideration of the Executive’s employment with the
Company pursuant to this Agreement, and other good and valuable consideration,
the receipt of which is hereby acknowledged, Executive agrees that, while the
Executive is in the employ of the Company and for a period equal to the greater
of the Severance Period or Twelve (12) Months after the termination of the
Executive’s employment, except with the prior written agreement of the Company
(not to be unreasonably withheld) the Executive shall not, either on the
Executive’s own behalf or on behalf of any third party, except on behalf of the
Company or any affiliate of the Company, directly or indirectly:
 
 
 
-12-

--------------------------------------------------------------------------------

 
 
(1)           Other than through the Executive’s ownership of stock of the
Company, if at all, directly or indirectly, own, manage, operate, join, control,
finance or participate in the ownership, management, operation, control, or
financing of, or be connected as a proprietor, partner, stockholder, officer,
director, principal, agent, representative, joint venturer, investor, lender,
consultant or otherwise with, or use or permit the Executive’s name to be used
in connection with, any Business. For purposes of this Agreement, the term
“Business” shall include any business or enterprise engaged directly or
indirectly in the acquisition, licensing, development, manufacturing, marketing
and distribution of microelectromechanical systems, nanotechnology, products or
services incorporating or utilizing the same or products or services resulting
from collaborations of the Company or any of its subsidiaries with Universities
and research institutions to develop products or services incorporating or
utilizing microelectromechanical systems or nanotechnology, and any other
business engaged in by the Company or any of its subsidiaries that Executive is
or has been directly involved with at any time during the Twelve (12) month
period leading up to the end of the Employment Term. Notwithstanding the
foregoing, the Executive may perform services for a competitive business if both
of the following conditions are fulfilled:  (i) such competitive business is
also engaged in other lines of business and (ii) Executive's services are
restricted to employment in such other lines of business.  It is recognized by
the Executive and the Company that the Business is and is expected to continue
to be conducted throughout the United States and the world, and that more narrow
geographical limitations of any nature on this non-competition covenant (and the
non-solicitation provisions set forth in clauses (2) and (3) below) are
therefore not appropriate.  The foregoing restriction shall not be construed to
prohibit the ownership by Executive as a passive investment of not more than One
percent (1%) percent of any class of securities of any corporation which is
engaged in any Business having a class of securities registered pursuant to the
Securities Exchange Act of 1934, as amended.
 
(2)           Attempt in any manner to solicit from a current client or customer
of the Company or any of its subsidiaries at the time of the Executive’s
termination, business of the type performed by the Company or any of its
subsidiaries or to persuade any client of the Company or any of its subsidiaries
to cease to do business or change the nature of the business or to reduce the
amount of business which any such client has customarily done or actively
contemplates doing with the Company or any of its subsidiaries; or
 
(3)           Recruit, solicit or induce, or attempt to induce, any person or
entity which, at the time of the termination of the Executive’s employment or at
any time during the Twelve (12) month period prior to such termination was an
employee of the Company or its affiliates, to terminate such employee’s
employment with, or otherwise cease such employee’s relationship with the
Company or its affiliates.  As used in this Agreement, an affiliate of the
Company is any person or entity that, directly or indirectly, through one or
more intermediaries, controls, or is controlled by, or is under common control
with, the Company.
 
 
-13-

--------------------------------------------------------------------------------

 
 
 
(b)           The parties agree that the relevant public policy aspects of
covenants not to compete have been discussed, and that every effort has been
made to limit the restrictions placed upon the Executive to those that are
reasonable and necessary to protect the Company's legitimate
interests.  Executive acknowledges that, based upon the Executive’s education,
experience, and training, this non-compete provision will not prevent the
Executive from earning a livelihood and supporting himself and the Executive’s
family during the relevant time period.
 
(c)           If any restriction set forth in Section 7 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or geographic area, it
shall be interpreted to extend over the maximum period of time, range of
activities or geographic areas as to which it may be enforceable.
 
(d)           The restrictions contained in Section 7 are necessary for the
protection of the business and goodwill of the Company and/or its affiliates and
are considered by the Executive to be reasonable for such purposes.  The
Executive agrees that any material breach of Section 7 will cause the Company
and/or its affiliates substantial and irrevocable damage and therefore, in the
event of any such breach, in addition to such other remedies which may be
available, the Company shall have the right to seek specific performance and
injunctive relief.
 
(e)           The provisions of Section 7 shall survive termination or
expiration of this Agreement.
 
(f)           The existence of a claim, charge, or cause of action by Executive
against the Company shall not constitute a defense to the enforcement by the
Company of the foregoing restrictive covenants.
 
8.           Protection of Confidential Information.  The Executive agrees that
all information, whether or not in writing, with regard to the assets, property,
business, technical or financial affairs of the Company or its subsidiaries and
that is generally understood in the industry as being confidential and/or
proprietary information (“Proprietary Information”) including, but not limited
to, ideas, concepts, inventions, improvements, processes, products, services,
designs, original works of authorship, formulas, compositions of matter,
compounds, computer software programs, Internet products and services, testing
and other data, databases, mask works, trade secrets, treatments, product
improvements, product ideas, new products, discoveries, methods, software,
uniform resource locators or proposed uniform resource locators (“URLs”), domain
names or proposed domain names, any trade names, trademarks or slogans, identity
of customers, contracts, technical and production know-how, developments,
formulae, devices, inventions, administrative procedures, source code and
financial information, is the exclusive property of the Company.  The Executive
agrees to hold in a fiduciary capacity for the sole benefit of the Company all
such Proprietary Information and any other secret, confidential or proprietary
information, knowledge, data, or trade secrets relating to the Company or any of
its affiliates or their respective clients (the foregoing being hereinafter
referred to as "Confidential Information"), which Confidential Information shall
have been obtained during the Executive’s employment with the Company.  The
Executive agrees that the Executive will not at any time, either during the Term
of this Agreement or after its termination, disclose to anyone any Confidential
Information, or utilize such Confidential Information for the Executive’s own
benefit, or for the benefit of third parties without written approval by the
appropriate executive officer of the Company.  
 
 
-14-

--------------------------------------------------------------------------------

 
 
 
Executive further agrees that all memoranda, notes, records, data, schematics,
sketches, computer programs, prototypes, or written, photographic, magnetic or
other documents or tangible objects compiled by the Executive or made available
to the Executive during the Employment Period concerning the property, business,
technical or financial affairs of the Company and/or its affiliates and/or any
of their respective clients, including any copies of such materials, shall be
the property of the Company and shall be delivered to the Company on the
termination of the Executive’s employment, or at any other time, upon the
written request of the Company. Notwithstanding the foregoing, the Executive may
keep, for Executive’s reference, a copy of all memoranda, notes and documents
prepared by Executive.
 
In the event Executive is questioned by anyone not employed by the Company or
its affiliates or by an employee of or a consultant to the Company or its
affiliates not authorized to receive such information, in regard to any
Confidential Information or any other secret or confidential work of the Company
or its affiliates, or concerning any fact or circumstance relating thereto, or
in the event that Executive becomes aware of the unauthorized use of
Confidential Information by any party, whether competitive with the Company or
its affiliates or not, Executive will promptly notify the  appropriate executive
officer of the Company designated to receive such notifications or, if such
officer is the Executive, the Chairman of the Board of Directors of the
Company.  Notwithstanding the foregoing, the Executive may discuss any fact or
circumstances relating to any Confidential Information with attorneys the
Executive may retain in connection with this Agreement or with the subject
matter thereof, provided that said attorneys shall agree in writing reasonably
satisfactory in form and substance to the Company to maintain the
confidentiality of such information in accordance with this Agreement and to not
use or disclose the same except as permitted hereunder.
 
In the event that, at any time during the Executive’s employment with the
Company or at any time thereafter, Executive receives a request to disclose all
or any part of the Confidential Information under the terms of a subpoena or
order issued by a court or by a governmental body, Executive agrees to notify
the Company immediately of the existence, terms, and circumstances surrounding
such request, to consult with the Company on the advisability of taking legally
available steps to resist or narrow such request; and, if disclosure of such
trade secrets and other proprietary and confidential information is required to
prevent Executive from being held in contempt or subject to other penalty, to
furnish only such portion of the trade secrets and other proprietary and
confidential information as, in the written opinion of counsel reasonably
satisfactory to the Company, Executive is legally compelled to disclose, and to
exercise Executive’s best efforts to obtain an order or other reliable assurance
that confidential treatment will be accorded to the disclosed trade secrets and
other proprietary and confidential information. The Company covenants and agrees
to reimburse the Executive for all reasonable attorneys’ fees and expenses
incurred by the Executive in complying with this paragraph.
 
(b)           The parties agree that the relevant public policy aspects of
confidentiality agreements have been discussed, and that every effort has been
made to limit the restrictions placed upon the Executive to those that are
reasonable and necessary to protect the Company's legitimate interests.
 
 
 
-15-

--------------------------------------------------------------------------------

 
 
(c)           If any restriction set forth in Section 8 is found by any court of
competent jurisdiction to be unenforceable because it extends for too long a
period of time or over too great a range of activities or geographic area, it
shall be interpreted to extend over the maximum period of time, range of
activities or geographic areas as to which it may be enforceable.
 
(d)           The restrictions contained in Section 8 are necessary for the
protection of the business, assets and goodwill of the Company and/or its
affiliates and are considered by the Executive to be reasonable for such
purposes.  The Executive agrees that any material breach of Section 8 will cause
the Company and/or its affiliates substantial and irrevocable damage and
therefore, in the event of any such breach, in addition to such other remedies
which may be available, the Company shall have the right to seek specific
performance and injunctive relief.
 
(e)           The provisions of Section 8 shall survive termination or
expiration of this Agreement.
 
(f)           The existence of a claim, charge, or cause of action by Executive
against the Company or any of its affiliates shall not constitute a defense to
the enforcement by the Company of the foregoing restrictive covenants.


9.           Intellectual Property.
 
(a)           Disclosure of Inventions; Assignment of Ownership to
Company.  Executive acknowledges and agrees that as part of Executive’s
employment pursuant to this Employment Agreement Executive is expected to make
new contributions of value to the Company, and Executive agrees that Executive
will promptly disclose in confidence to the Company all ideas, concepts,
inventions, improvements, processes, products, designs, original works of
authorship, formulas, processes, compositions of matter, compounds, computer
software programs, Internet products and services, e-commerce products and
services, e-entertainment products and services, testing and other data,
databases, mask works, trade secrets, treatments, product improvements, product
ideas, new products, discoveries, methods, software, uniform resource locators
or proposed uniform resource locators (“URLs”), domain names or proposed domain
names, any trade names, trademarks or slogans, which may or may not be subject
to or able to be patented, copyrighted, registered, or otherwise protected by
law, which relate directly or indirectly to the business or current or
anticipated research and development of the Company or any of its affiliates or
their respective clients, or which were developed by the Executive through the
use of trade secrets of the Company or any of its affiliates or material use of
equipment, supplies or facilities of the Company or any of its affiliates (the
“Inventions”) that Executive makes, conceives or first reduces to practice or
creates, either alone or jointly with others, during the period of the
Executive’s employment, whether or not in the course of the Executive’s
employment, and whether or not such Inventions are patentable, copyrightable or
able to be protected as trade secrets, or otherwise able to be registered or
protected by law.  The Executive agrees that all such Inventions shall be the
sole and exclusive property of the Company and are hereby assigned by Executive
to the Company from the moment of their creation and fixation in tangible
media.  
 
 
-16-

--------------------------------------------------------------------------------

 
 
 
Furthermore, the Executive agrees that the Executive will, at the Company's
request and cost, do whatever is reasonably necessary to secure for the Company
the rights thereto by patent, copyright or otherwise.  Executive acknowledges
and agrees that the Executive’s obligations with respect to Company property
discussed in this paragraph shall survive the termination or expiration of this
Agreement.
 
(b)           Work for Hire.  Executive acknowledges and agrees that any
copyrightable works prepared by the Executive within the scope of the
Executive’s employment are “works for hire” under the Copyright Act and that the
Company will be considered the author and owner of such copyrightable
works.  The Executive agrees that the Executive will, at the Company's request
and cost, do whatever is reasonably necessary to secure for the Company the
rights thereto.  Executive acknowledges and agrees that the Executive’s
obligations with respect to Company property discussed in this paragraph shall
survive the termination or expiration of this Agreement.
 
(c)           Assignment of Other Rights.  In addition to the foregoing
assignment of Inventions to the Company, Executive hereby irrevocably transfers
and assigns to the Company:  (i) all worldwide patents, patent applications,
copyrights, mask works, trade secrets and other intellectual property rights in
any Invention; and (ii) any and all “Moral Rights” (as defined below) that
Executive may have in or with respect to any Invention.  Executive also hereby
forever waives and agrees never to assert any and all Moral Rights Executive may
have in or with respect to any Invention, even after termination of the
Executive’s work on behalf of the Company.  “Moral Rights” mean any rights to
claim authorship of an Invention, to object to or prevent the modification of
any Invention, or to withdraw from circulation or control the publication or
distribution of any Invention, and any similar right, existing under judicial or
statutory law of any country in the world, or under any treaty, regardless of
whether or not such right is denominated or generally referred to as a “moral
right.”
 
(d)           Assistance.  Executive agrees to assist the Company in every
proper way to obtain for the Company and enforce patents, copyrights, mask work
rights, trade secret rights and other legal protections for the Inventions of
the Company and its affiliates in any and all countries.  Executive will execute
any documents that the Company may reasonably request for use in obtaining or
enforcing such patents, copyrights, mask work rights, trade secrets and other
legal protections.  The Executive’s obligations under this Section will continue
beyond the termination of the Executive’s employment with the Company, provided
that the Company will compensate the Executive at a reasonable rate after such
termination for time or expenses actually spent by the Executive at the
Company’s request on such assistance.  Executive appoints the Secretary of the
Company as the Executive’s attorney-in-fact to execute documents on the
Executive’s behalf for this purpose.


10.           Publicity.  Neither party shall issue, without consent of the
other party, which consent shall not be unreasonably withheld, any press release
or make any public announcement with respect to this Agreement or the employment
relationship between them provided, that nothing herein shall preclude the
Company from making such disclosures as may be reasonably necessary or
appropriate in order to comply with applicable securities laws, rules and
regulations.  Following the date of this Agreement and regardless of any dispute
that may arise in the future, the Executive and the Company jointly and mutually
agree that they will not disparage, criticize or make statements which are
negative, detrimental or injurious to the other to any individual, company or
client, including within the Company.
 
 
 
-17-

--------------------------------------------------------------------------------

 

 
11.           Binding Agreement.  This Agreement shall be binding upon and inure
to the benefit of the parties hereto, their heirs, personal representatives,
successors and assigns.  In the event the Company is acquired, is a non
surviving party in a merger, or transfers substantially all of its assets, this
Agreement shall not be terminated and the Executive and the transferee or
surviving company shall be bound by the provisions of this Agreement.  The
parties understand that the obligations of the Executive are personal and may
not be assigned by the Executive.
 
12.           Entire Agreement.  This Agreement contains the entire
understanding of the Executive and the Company with respect to employment of the
Executive and supersedes any and all prior understandings, written or
oral.  This Agreement may not be amended, waived, discharged or terminated
orally, but only by an instrument in writing, specifically identified as an
amendment to this Agreement, and signed by all parties.  By entering into this
Agreement, the Executive certifies and acknowledges that the Executive has
carefully read all of the provisions of this Agreement and that the Executive
voluntarily and knowingly enters into said Agreement.
 
13.           Severability.  Any provision of this Agreement which is prohibited
or unenforceable in any jurisdiction shall, as to such jurisdiction, be deemed
severable from the remainder of this Agreement, and the remaining provisions
contained in this Agreement shall be construed to preserve to the maximum
permissible extent the intent and purposes of this Agreement.
 
14.           Tax Consequences.  Company will have no obligation to any person
or entity entitled to the benefits of this Agreement with respect to any tax
obligation any such person or entity incurs as a result of or attributable to
this Agreement, including all supplemental agreements and employee benefits
plans incorporated by reference therein, or arising from any payments made or to
be made under this Agreement or thereunder.
 
15.           Governing Law.  This Agreement shall be governed by, and construed
and enforced in accordance with, the laws of the State of New York applicable to
contracts negotiated, executed and to be performed wholly within the State of
New York, without giving effect to the principles of conflicts of law or choice
of law thereof.
 
16.           Submission to Jurisdiction.  Each of the parties hereto hereby
irrevocably and unconditionally submits to the exclusive jurisdiction of the
State and Federal Courts sitting in New York, New York for purposes of any suit,
action or other proceeding arising out of this Agreement and agrees not to
commence any action, suit or proceedings relating hereto except in such
courts.  Each of the parties hereto agrees that service of any process, summons,
notice or document by U.S. registered mail at its address set forth herein shall
be effective service of process for any action, suit or proceeding brought
against it in any such court.  Each of the parties hereto hereby irrevocably and
unconditionally waives any objection to the laying of venue of any action, suit
or proceeding arising out of this Agreement, which is brought by or against it,
in such courts, and hereby further irrevocably and unconditionally waives and
agrees not to plead or claim in any such court that any such action, suit or
proceeding brought in any such court has been brought in an inconvenient forum.
 
 
 
-18-

--------------------------------------------------------------------------------

 
 
17.           Notices.  Any notice provided for in this Agreement shall be
provided in writing.  Properly addressed notices shall be effective from the
date of service, if served personally on the party to whom notice is to be
given, on the date of delivery if delivered to the appropriate address by
in-person delivery or courier or by an overnight courier (including, without
limitation, Federal Express, UPS and Express Mail), or on the fifth (5th) day
after mailing via the U.S. Postal Service, if mailed by First Class mail,
postage prepaid.  Notices shall be properly addressed to the parties at their
respective addresses or to such other address as either party may later specify
by notice to the other.
 
18.           Indemnification.
 
(a)           The Company shall indemnify and hold harmless the Executive to the
fullest extent permitted by law from and against any and all claims, damages,
expenses (including reasonable attorneys' fees), judgments, penalties, fines,
settlements, and all other liabilities incurred or paid by the Executive in
connection with the investigation, defense, prosecution, settlement or appeal of
any threatened, pending or completed action, suit or proceeding, whether civil,
criminal, administrative or investigative and to which the Executive was or is a
party or is threatened to be made a party by reason of the fact that the
Executive is or was an officer, employee or agent of the Company, or by reason
of anything done or not done by the Executive in any such capacity or
capacities, provided that the Executive acted in good faith, in a manner that
was not grossly negligent and did not constitute willful misconduct and in a
manner the Executive reasonably believed to be in or not opposed to the best
interests of the Company, and, with respect to any criminal action or
proceeding, had no reasonable cause to believe the Executive's conduct was
unlawful.  The Company also shall pay any and all reasonable expenses (including
attorney's fees) incurred by the Executive as a result of the Executive being
called as a witness in connection with any matter involving the Company and/or
any of its officers or directors (other than an action or suit by the Company
against the Executive).
 
(b)           The Company shall pay any reasonable expenses (including
attorneys' fees), judgments, penalties, fines, settlements, and other
liabilities incurred by the Executive in investigating, defending, settling or
appealing any action, suit or proceeding described in this Section 18 (other
than an action or proceeding by the Company against the Executive) in advance of
the final disposition of such action, suit or proceeding.  The Company shall
promptly pay the amount of such expenses to the Executive, but in no event later
than ten (10) days following the Executive's delivery to the Company of a
written request for an advance pursuant to this Section 18, together with a
reasonable accounting of such expenses.
 
 
 
-19-

--------------------------------------------------------------------------------

 
 
(c)           The Executive hereby undertakes and agrees to repay to the Company
any advances made pursuant to this Section 18 if and to the extent that it shall
ultimately be agreed by the parties or determined by a court that the Executive
is not entitled to be indemnified by the Company for such amounts.
 
(d)           The Company shall make the advances contemplated by this Section
18 regardless of the Executive's financial ability to make repayment, and
regardless of whether indemnification of the Indemnitee by the Company will
ultimately be required. Any advances and undertakings to repay pursuant to this
Section 18 shall be unsecured and interest-free.
 
19.           Miscellaneous.
 
(a)           No delay or omission by either party to this Agreement in
exercising any right of such party under this Agreement shall operate as a
waiver of that or any other right by such party.  A waiver or consent given by a
party to this Agreement on any one occasion shall be effective only in that
instance and shall not be construed as a bar or waiver of any right on any other
occasion.
 
(b)           The captions of the sections of this Agreement are for convenience
of reference only and in no way define, limit or affect the scope or substance
of any section of this Agreement.
 
(c)           The language in all parts of this Agreement will be construed, in
all cases, according to its fair meaning, and not for or against either party
hereto.  The parties acknowledge that each party and its counsel have reviewed
and revised this Agreement and that the normal rule of construction to the
effect that any ambiguities are to be resolved against the drafting party will
not be employed in the interpretation of this Agreement.
 
20.           Counterparts.  This Agreement may be signed in any number of
counterparts, each of which shall be deemed an original, with the same effect as
if the signatures thereto and hereto were upon the same instrument. Facsimile
signatures shall be treated as if the same were original signatures.
 
21.           Waiver.  Executive hereby waives any rights he might have under
the Prior Agreement to terminate his employment with the Company because of (i)
the relocation of the Company’s headquarters to Montebello, New York prior to
the date hereof or (ii) any issuance of equity interests in the Company pursuant
to the Exchange Agreement or pursuant to the 8% Convertible Note investment
documents currently authorized by the Board of Directors as of the date hereof.
 
 
IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be
duly executed and delivered by its authorized officers or individually, as of
the date first written above.
 
 
-20-

--------------------------------------------------------------------------------

 
 

  ADVANCE NANOTECH, INC.          
 
By:
/s/ Bret Bader       Name: Bret Bader       Officer’s Title: CEO          

 

  EXECUTIVE:          
 
By:
/s/ Thomas Finn       Name: Thomas Finn                  


 
 
-21-
 